Citation Nr: 0615887	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  05-37 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a spontaneous pneumothorax of the left lung.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Reno, Nevada Regional Office (RO).  
The veteran perfected a timely appeal to the Board.

A hearing was held in May 2006 before the undersigned 
Veterans Law Judge sitting at the RO.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  In a September 1991 rating decision, the RO denied 
service connection for spontaneous left pneumothorax; the RO 
notified the veteran of that decision and of his appellate 
rights, but he did not submit a timely substantive appeal 
regarding that  determination and the decision became final.

2.  Evidence added to the record since the September 1991 
rating decision, is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.

3.  The preponderance of the competent and probative evidence 
reflects that spontaneous left pneumothorax in service 
resolved prior to separation from active service without 
residual disability.  

4.  The preponderance of the competent and probative evidence 
reflects that COPD was not incurred in service and is not 
otherwise related to the veteran's active service.


CONCLUSIONS OF LAW

1.  The unappealed September 1991 RO decision, which denied 
the veteran's claim of service connection for spontaneous 
left pneumothorax is final.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  The veteran has submitted new and material evidence since 
the September 1991 RO decision denying service connection for 
spontaneous left pneumothorax, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Residuals of a spontaneous pneumothorax of the left lung 
and COPD were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The veteran 
must also be notified of what constitutes both "new" and 
"material" evidence to reopen the previously denied claim.  
See Kent v. Nicholson, No. 04-181 (U S. Vet. App., March 31, 
2006)

VA satisfied its duty to notify by means of an September 2004 
letter from the AOJ to the appellant which informed him of 
what evidence was required to substantiate the claims and of 
his and the VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  With regard to the 
claim to reopen, the letter specifically advised the veteran 
of the basis for the previous denial of the claim of service 
connection for residuals of a spontaneous pneumothorax in 
September 1991.  That letter further advised him of what 
would constitute both "new" and "material" evidence to 
reopen the previously denied claim.  

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, 19 Vet. App. 
473 (2006).  Despite the inadequate notice provided to the 
veteran with respect to the assignment of an effective date, 
the Board finds no prejudice to the veteran in processing 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In that regard, as the Board 
concludes below that the preponderance is against the 
appellant's claims for entitlement to service connection, any 
question as to the appropriate effective date to be assigned 
is rendered moot.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, as well as private medical 
and VA treatment records.  The veteran has been afforded a VA 
examination for purposes of obtaining a medical opinion 
regarding the etiology of the claimed disabilities.  In 
addition, the veteran has submitted private medical 
statements in support of his claim.  He was afforded hearings 
before the RO and the Board.  At the hearing before the 
undersigned, the veteran submitted additional medical 
evidence, including a private medical opinion, and waived 
initial RO consideration of that evidence.  See 38 C.F.R. 
§ 20.1304(c) (2005).  At the time of the hearing, this 
additional evidence was discussed and the veteran did not 
identify any additional evidence pertinent to the claims.  
The Board finds that the RO's actions comply with duty to 
assist requirements.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  


II.  New and material evidence

The veteran is seeking to reopen a claim of entitlement to 
service connection for a residuals of a spontaneous 
pneumothorax of the left lung, previously denied in a 
September 1991 rating decision in which the RO determined 
that service connection was not warranted.  In March 2004, 
the veteran filed his application to reopen this claim.  As 
the application to reopen was received after August 29, 2001, 
the amended version of 38 C.F.R. § 3.156(a) is for 
application in this case.  See 66 Fed. Reg. 45620-45630 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156(a) (2005)).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  Such a decision is not subject to 
revision on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  A claimant has one year from notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2005).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the appellant filed his application to reopen the claims 
of service connection in October 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. § 
3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

At the time of the September 1991 rating decision that denied 
the claim of service connection for residuals of a left 
spontaneous pneumothorax, the evidence of record consisted of 
the service medical records, VA treatment records dated from 
April to May 1991 and a report of an August 1991 VA 
examination.  The service medical records show that the 
veteran was hospitalized in March 1970 for treatment of a 
collapsed left lung.  A chest x-ray showed a left-sided 
pneumothorax with an estimated collapse of 15 percent.  He 
was discharged after one week after testing showed complete 
reexpansion of the left lung.  The final diagnosis was left 
sided spontaneous pneumothorax, resolved.  The April to May 
1991 VA outpatient treatment records show treatment for 
peripheral vascular disease and carotid and left subclavian 
artery occlusion.  On VA examination in August 1991, the 
veteran reported a history of a collapsed lung in 1969.  The 
final diagnoses included left lung collapse 1969, 
ataelectasis left lung field and moderate COPD.

By rating action in September 1991, the RO denied service 
connection for spontaneous left pneumothorax on the basis 
that the service medical records showed that he was treated 
during a one-week hospitalization and the spontaneous left 
pneumothorax resolved without need for further care.  

The evidence added to the record since the September 1991 
rating decision includes VA outpatient treatment records 
dated from June 2003 to April 2006, April and August 2004 
statements of the veteran's VA treating physician, October 
2004 and December 2004 private medical statements of Dr. 
Prabhu, a report of VA examination conducted in March 2005, 
an April 2006 statement of Dr. Desai, the September 2005 RO 
hearing testimony of the veteran and the May 2006 hearing 
testimony of the veteran before the undersigned Veterans Law 
Judge.

The June 2003 to April 2006 VA outpatient treatment records 
show treatment for disabilities including COPD.  Included in 
that evidence is an August 2004 record in which a nurse 
practitioner noted that the veteran questioned whether the 
current COPD was related to the pneumothorax in service.  It 
was indicated that it was explained to the veteran that the 
pneumothorax which occurred in 1970 is not related to the 
current diagnosis of COPD.  

In a April 2004 statement, the veteran's VA treating 
physician noted that the veteran was recently hospitalized 
with exacerbation of COPD.  In the August 2004 statement, the 
same physician stated that even though the cause of COPD is 
mostly cigarette smoking, a part of the lung dysfunction 
could be the result of spontaneous pneumothorax.

An October 2004 private medical statement of Dr. Prabhu, 
noted that the veteran was seen for a follow-up visit and 
that he reported a history of left lung collapse in May 1970.  
The veteran reported that since then his lungs had become 
extremely weak and the had left-sided chest pain.  Dr. Prabhu 
stated that it was unclear whether or not pneumothorax is a 
result of "weakness of the lung", which was diagnosed while 
he was in service.  It was noted that the veteran was to 
bring him all the medical records for his review at which 
point in time further recommendations and comments would be 
made.  It was noted that the veteran was examined and it was 
concluded that the veteran had weakness of the lungs 
resulting in pneumothorax and that the pneumothorax resulted 
in pulmonary dysfunction.  

In a December 2004 statement, Dr. Prabhu indicated that the 
veteran is diagnosed as having advanced COPD and was treated 
for spontaneous pneumothorax in service.  Dr. Prabhu stated 
that to a high degree of medical certainty, the spontaneous 
pneumothorax was caused by underlying sub-pleural 
emphysematous bleb rupture while in service.  It was 
concluded that COPD had started while in service.

A March 2005 VA examination report shows that the examiner 
reviewed the veteran's claims file.  The veteran reported 
that his breathing problem started in 1969 when he suffered a 
spontaneous left pneumothorax which resolved.  The veteran 
also reported that he started smoking at age 18 and smoked 
until nine months previously.  The examiner noted that he 
smoked a pack a day and had about a 40 years smoking history.  
The diagnoses included COPD and spontaneous pneumothorax 
resolved.  The examiner expressed the opinion that the COPD 
is not caused by or the result of the spontaneous 
pneumothorax, but by the veteran's years of tobacco abuse.  

An April 2006 statement of Dr. Desai indicated that the 
veteran was self-referred for evaluation of COPD and third 
opinion for his disability.  The examiner indicated that the 
veteran was seeking an opinion for occupational chronic 
obstructive pulmonary disease due to inhalation of carbon 
tetrachloride while in the service.  It was also noted that 
he was a smoker since age 20 of one pack a day up until 2004.  
The veteran reported that during service he worked as a 
studio technician operating recording equipment and cleaning 
the machine.  He reported that in 1970 he developed a 
spontaneous pneumothorax which was treated and he 
subsequently recovered.  The diagnoses included severe COPD 
with emphysema, most likely secondary to smoking or Alpha 1 
antritryapin; history of spontaneous pneumothorax in 1970 
which was probably caused by underlying emphysematous bleb 
rupturing.  It was noted that subpleural blebs are also 
genetic.  The examiner further stated that as far as the 
veteran's spontaneous pneumothorax, was caused most likely by 
subpleural emphysematous blebs.  It was noted that the 
veteran had already started smoking four years prior to the 
pneumothorax. 

In September 2005, the veteran testified at a hearing before 
a Decision Review Officer at the RO.  He testified that he 
was first diagnosed with COPD in 1991.  He indicated that at 
the time of open heart surgery, the team of surgeons indicate 
that the COPD was probably caused from the spontaneous 
pneumothorax in service.  He indicated that the COPD 
condition was only in the left lung.  He also indicated that 
he obtained a medical opinion from Dr. Prabhu and provided 
the doctor with his entire claims file.  

In May 2006, the veteran testified at a hearing before the 
undersigned Veterans Law Judge. The veteran testified that he 
first began smoking in 1965, a year prior to entering 
service.  He indicated that prior to suffering the left 
spontaneous pneumothorax in service, he was breathing 
normally and able to be active and play sports.  He indicated 
that when COPD was first diagnosed, it was only in the left 
lung.  He also indicated that currently COPD is in both 
lungs.  He testified that the service department medical 
professionals did not discuss the etiology of the spontaneous 
pneumothorax in service.  The veteran indicated that he 
contended that he essentially developed COPD in service that 
resulted in the spontaneous pneumothorax.  He further 
asserted that during service he maintained a high speed 
duplication system used carbon tetrachloride which caused 
both COPD and the spontaneous pneumothorax.     

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claim, specifically whether the 
claimed spontaneous left pneumothorax was incurred in active 
service.  The additional evidence is not merely cumulative of 
the earlier medical evidence.  The additional VA and private 
medical statements were not of record at the time of the 
previous RO decision.  Those medical opinions address the 
question of whether the veteran has residual disability, to 
include a current lung disorder, as a result of the 
spontaneous left pneumothorax that occurred in service.  The 
new evidence also includes postservice medical evidence 
showing treatment for COPD and the veteran's testimony which 
includes his contentions regarding the claimed disabilities.  
This evidence, considered by itself and in conjunction with 
the evidence previously of record, including the service 
medical records showing the occurrence of the spontaneous 
left pneumothorax in service, bears directly and 
substantially upon the specific matter under consideration 
and was not considered by the RO in the September 1991 rating 
decision.  Therefore, the additional evidence is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.   Presuming the credibility 
of this evidence, it is new and material as contemplated by 
38 C.F.R. § 3.156(a) (effective from August 29, 2001) and 
provides a basis to the reopen the veteran's claims of 
service connection for spontaneous left pneumothorax.  38 
U.S.C.A. §5108.

The Board recognizes that the veteran's claim to reopen the 
previously denied claim of entitlement to service connection 
for a spontaneous pneumothorax was decided by the RO on a de 
novo basis in the November 2005 statement of the case and the 
January and March 2006 supplemental statements of the case, a 
different approach from the used by the Board.  However, 
given that the RO denied the veteran's claim under that basis 
of adjudication, and in light of the Board's decision to 
reopen the veteran's claim on the basis of the submission of 
new and material evidence, the Board determines that the 
veteran will not be prejudiced by its decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993)


III.  Service connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For claims received by VA after June 9, 1998, a disability 
will not be considered service connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  38 U.S.C.A. § 1103; 
38 C.F.R. § 3.300(a)(c).  Such is the case here because the  
veteran filed his initial claim giving rise to this appeal in 
March 2004, well after June 1998.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for COPD and residuals 
of a spontaneous left pneumothorax and essentially contends 
that he developed COPD in service that resulted in the 
spontaneous pneumothorax.  He further asserts that during 
service he maintained a high speed duplication system used 
carbon tetrachloride which caused both COPD and the 
spontaneous pneumothorax.

After a full review of the record, including the medical 
evidence and statements and testimony of the veteran, the 
Board concludes that the preponderance of the evidence is 
against the claims of service connection for residuals of a 
spontaneous left pneumothorax and COPD.

The service medical records do show that the veteran 
experienced a spontaneous left pneumothorax during service.  
He was hospitalized and the left lung was completely re-
expanded.  The evidence shows that at the time of discharge 
from hospitalization, the spontaneous left pneumothorax had 
resolved.  There is no evidence in the service medical 
records of a diagnosis of COPD.  The post service medical 
records show treatment for COPD, with notations of the 
history of the pneumothorax in service.  The veteran has 
testified that he began smoking prior to service and smoked 
during service.  He has indicated, and the record shows, that 
he stopped smoking in 1994.  

The record contains private medical opinions, an opinion of a 
VA physician and a opinion expressed by a VA examiner.  It is 
the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In an August 2004 statement, the veteran's VA treating 
physician stated that the cause of COPD is mostly cigarette 
smoking and also indicated that a part of the lung 
dysfunction could be the result of spontaneous pneumothorax.  
There is no indication that this physician reviewed the 
veteran's entire record.  In addition, the statement merely 
speculates that the lung disability is related to the 
spontaneous pneumothorax.  Medical evidence which is 
speculative, general or inconclusive in nature cannot support 
a claim.  38 C.F.R. § 3.102 (2005); See Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996).  As such, this speculative 
evidence is not probative as to the issue of whether the 
current lung disorder is due to service.  

The veteran has submitted two private medical statements of 
Dr. Prabhu.  In an October 2004 statement, Dr. Prabhu first 
states that it is unclear pneumothorax was a result of 
weakness in the lung reportedly diagnosed in service, but 
then goes on to state that the veteran did have weakness of 
the lungs which resulted in pneumothorax which, in turn, 
resulted in pulmonary dysfunction.  Importantly, it was 
clearly indicated that the veteran's medical records were not 
reviewed in connection with this statement.  As such, the 
Board finds that this statement has little probative value 
with regard to establishing that service connection for the 
claimed pneumothorax and COPD.

In a subsequent December 2004 statement, Dr. Prabhu concluded 
that the spontaneous pneumothorax was caused by underlying 
sub-pleural emphysematous bleb rupture in service and that 
COPD started while in service.  Although, the veteran has 
indicated that he furnished the "claims file" to Dr. 
Prabhu, there is no discussion in this short statement of any 
medical evidence reviewed to support his conclusions.  The 
statement does not clearly establish that there is any 
residual disability from the spontaneous pneumothorax in 
service and merely concludes that COPD started in service.  
The Board finds that this statement also has little probative 
value with regard to the claims as it includes only 
conclusory statements with no supporting rational or 
reference to any pertinent service or postservice medical 
evidence as part of the opinion.

The Board finds that the March 2005 VA examination report and 
opinion has the most probative value with regard to the 
claims.  The examiner clearly indicated that the entire 
record was reviewed.  A complete history was taken from the 
veteran and veteran was examined and pertinent testing was 
conducted.  The veteran's smoking history was discussed and 
the veteran's examiner concluded that the current diagnoses 
were COPD and spontaneous pneumothorax, resolved.  The 
examiner further concluded that COPD is the result of tobacco 
use and not related to the spontaneous pneumothorax.  As 
noted above, because the veteran's claim was filed after June 
9, 1998, the claimed disabilities cannot be considered 
service connected on the basis that they resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.

The April 2006 statement of Dr. Desai shows that the veteran 
reported a history in service on inhalation of carbon 
tetrachloride.  The veteran's long history of smoking was 
also noted.  Dr. Desai concluded that the veteran's COPD with 
emphysema was most likely secondary to smoking and indicated 
that the spontaneous pneumothorax was due to subpleural 
emphysematous blebs.  Once again, because this medical 
opinion finds that the claimed disabilities are due to 
tobacco use, it does not provide any support for finding of 
entitlement to service connection for either of the claimed 
disabilities.  

In summary, the preponderance of the competent and probative 
medical evidence shows that the spontaneous left pneumothorax 
resolved prior to discharge and is without residual 
disability.  COPD was not shown in service and the weight of 
the evidence is against a finding that it is in any way 
related to service.  Although the veteran believes he 
currently has COPD and residuals of a spontaneous 
pneumothorax which had their onset during active service, he 
is not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claims and service connection for spontaneous 
left pneumothorax and COPD must be denied.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for residuals of a spontaneous left 
pneumothorax,  the appeal is granted.


(CONTINUED ON NEXT PAGE)


Service connection for residuals of a spontaneous 
pneumothorax of the left lung and COPD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


